Case 1:19-cv-21832-FAM Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

                                 CASE NO:

 Jennifer Prather,

        Plaintiff,

 vs.


 NCL (Bahamas) Ltd.,
 a Bermuda company,
 d/b/a Norwegian Cruise Line

        Defendant.
                                      I

                            COMPLAINT FOR DAMAGES AND
                              DEMAND FOR JURY TRIAL


        Plaintiff, Jennifer Prather, by and through her undersigned counsel, hereby files

 this lawsuit against Defendant, NCL (Bahamas) Ltd., a Bermuda Company d/b/a

 Norwegian Cruise Line (hereinafter referred to as "NCL"), and states as follows:

                           JURISDICTION. VENUE. & PARTIES

        1.      This is an action for personal injuries under general maritime law where

 the subject incident occurred aboard a passenger ship in navigable waters during

 traditional maritime activity (i.e., a passenger cruise), and jurisdiction over this claim is

 founded upon 28 U.S.C. §1333(1).

        2.      Additionally, this Court has diversity jurisdiction pursuant to 28 U.S.C.

 §1332(a) as this an action where the matter in controversy exceeds the sum or value of

 $75,000.00, exclusive of interests and costs, and it is between a citizen of a state and a

 foreign corporation.

        3.      At all times material. Plaintiff was and is a U.S. citizen and resident of

 Florida.


                                               1
Case 1:19-cv-21832-FAM Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 7
Case 1:19-cv-21832-FAM Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 7
Case 1:19-cv-21832-FAM Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 7
Case 1:19-cv-21832-FAM Document 1 Entered on FLSD Docket 05/07/2019 Page 5 of 7
Case 1:19-cv-21832-FAM Document 1 Entered on FLSD Docket 05/07/2019 Page 6 of 7
Case 1:19-cv-21832-FAM Document 1 Entered on FLSD Docket 05/07/2019 Page 7 of 7
